Opinion issued May 10, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00845-CV
____________

CITY OF HOUSTON, TEXAS, Appellant

V.

R. HASSELL BUILDERS, INC., Appellee



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2005-76361



MEMORANDUM OPINION
	Appellant, City of Houston, Texas, has filed an unopposed motion to dismiss
its appeal.  No opinion has issued.  Accordingly, the motion is granted, and the appeal
is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.